            Case 2:20-cv-00993-MRH Document 1 Filed 07/02/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



AXA EQUITABLE LIFE INSURANCE
COMPANY,
                                                Civil Action No.: 2:20-cv-993
                           Plaintiff,

       v.

TERESA TUSCANO, as Administrator OF THE
ESTATE OF CASANDRA HAYDEN,
CHRISTIE HENSLER, MATTHEW
HENSLER, and CHARMAINE CLAWSON,

                           Defendants.


                   AXA EQUITABLE LIFE INSURANCE COMPANY’S
                    COMPLAINT FOR RELIEF IN INTERPLEADER

       Plaintiff, AXA Equitable Life Insurance Company (“AXA Equitable”), through its

undersigned counsel, for its Complaint for Relief in Interpleader avers as follows:

                                            PARTIES

       1.      AXA Equitable is a corporation organized and existing under the laws of the State

of New York, with its principal place of business in New York. AXA Equitable is duly authorized

to do business in the Commonwealth of Pennsylvania.

       2.      Upon information and belief, Defendant Teresa Tuscano (“Tuscano”) is an adult

citizen of Pennsylvania and domiciled in Westmoreland County, Pennsylvania, and was appointed

by the Westmoreland County Register of Wills as Representative of the Estate of Cassandra

Hayden (“Hayden Estate”), which is also deemed a citizen of Pennsylvania, and is named herein

in her capacity as Administrator of the Hayden Estate.
             Case 2:20-cv-00993-MRH Document 1 Filed 07/02/20 Page 2 of 6




        3.      Upon information and belief, Defendant Christie Hensler is an adult citizen of

Texas and domiciled in Polk County, Texas.

        4.      Upon information and belief, Defendant Matthew Hensler is an adult citizen of

Texas and domiciled in Polk County, Texas.

        5.      Upon information and belief, Defendant Charmaine Clawson is an adult citizen of

Pennsylvania and domiciled in Westmoreland County, Pennsylvania.

                                     JURISDICTION AND VENUE

        6.      This Court has jurisdiction under 28 U.S.C. § 1335 in that the Defendants are of

diverse citizenship and the amount in controversy exceeds $500.00. There is minimal diversity

between the claimants under State Farm Fire & Casualty Co. v. Tashire, 386 U.S. 523 (1967).

Upon information and belief, the defendants are citizens of Pennsylvania and Texas.

        7.      Venue is proper in this federal district pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claim occurred in this district. Venue

is also proper in this Court pursuant to 28 U.S.C. § 1397 because one or more of the claimants

resides in this judicial district.

                             CAUSE OF ACTION IN INTERPLEADER

        8.      AXA Equitable issued Accumulator Series Annuity number 309004083 (the

“Annuity”) to Cassandra Hayden (“Annuitant”). A specimen copy of the Annuity contract is

attached hereto as Exhibit A.

        9.      In the application (“Application”) for the Annuity dated December 30, 2003, the

Annuitant designated the following individuals as beneficiaries to the Annuity death benefits for

the percentage shares indicated:

                Christie Hensler, friend – 30 %;
                Matthew Hensler, friend – 30% ; and


                                                  2
          Case 2:20-cv-00993-MRH Document 1 Filed 07/02/20 Page 3 of 6




               Charmaine Clawson, sister – 40%.

A copy of the Application is attached hereto as Exhibit B.

       10.     In accordance with AXA Equitable’ s customary procedures and applicable law, in

order for AXA Equitable to provide information regarding an annuity to an annuitant’s Attorney-

In-Fact or conduct any other transactions regarding that annuity, the company requires that two

separate forms be completed in good order and provided to the company: (i) Power of Attorney

Customer Identification form; and (ii) Declaration of Attorney-in-Fact form. Blank copies of these

two forms are collectively attached hereto as Exhibit C.

       11.     By Power of Attorney Customer Identification form dated December 27, 2019,

Tuscano identified herself as having Power of Attorney concerning certain specified areas of the

Annuitant’s financial affairs. A copy of the Power of Attorney Customer Identification form dated

December 27, 2019 and copy of the Durable Financial Power of Attorney dated December 19,

2019 are collectively attached hereto as Exhibit D.

       12.     AXA Equitable did not receive a completed Declaration of Attorney-in-Fact from

Tuscano in connection with the Annuitant or the Annuity.

       13.     Upon information and belief, the Insured died on January 24, 2020. A copy of the

Insured’s Certificate of Death is attached hereto as Exhibit E.

       14.     As a result of the death of Insured, Annuity death benefits (the “Death Benefit”)1

became due to a beneficiary or beneficiaries and AXA Equitable concedes liability to that effect.

       15.     By letter dated March 6, 2020 and addressed to an AXA Equitable financial advisor,

Tuscano asserted a claim to the Death Benefit for payment of expenses incurred by the Hayden


1
  Due to the terms of the Annuity and nature of its underlying investments, the funds are subject
to market fluctuation and will be calculated on the date of distribution, subject to a guaranteed
minimum benefit of $30,682.06. For reference only, the Death Benefit would have been
$51,879.80 if calculated and distributed on June 26, 2020.

                                                3
          Case 2:20-cv-00993-MRH Document 1 Filed 07/02/20 Page 4 of 6




Estate for services related to the Annuitant’s final days at the Bethlen Home of the Hungarian and

for services related to the Annuitant’s final arrangements provided by Graft Funeral Home, Inc.

and Westmoreland Co. Memorial Park. A copy of the letter dated March 6, 2020, with enclosures,

is attached hereto as Exhibit F.

       16.     By Accumulator Series Lump Sum Distribution form dated April 17, 2020,

Matthew Hensler asserted a claim to the Death Benefit. A copy of the Matthew Hensler

Accumulator Series Lump Sum Distribution form dated April 17, 2020 is attached hereto as

Exhibit G.

       17.     By Accumulator Series Lump Sum Distribution form dated April 17, 2020, Christie

Hensler asserted a claim to the Death Benefit. A copy of the Christie Hensler Accumulator Series

Lump Sum Distribution form dated April 17, 2020 is attached hereto as Exhibit H.

       18.     By Accumulator Series Lump Sum Distribution form dated May 29, 2020,

Charmaine Clawson asserted a claim to the Death Benefit. A copy of the Accumulator Series Lump

Sum Distribution form dated May 29, 2020 is attached hereto as Exhibit I.

       19.     There have been no other claims for the Death Benefit.

       20.     Under the circumstances, AXA Equitable can neither factually nor legally

determine who is entitled to the Death Benefit. By reason of the actual or potential claims of the

Defendants, AXA Equitable is or may be exposed to multiple liability.

       21.     AXA Equitable is ready, willing and able to pay the Death Benefit in accordance

with the terms of the Annuity and to whomever this Court shall designate.

       22.     As a mere stakeholder, AXA Equitable has no interest (except to recover its

attorneys’ fees and cost of this action) in the Death Benefit due and respectfully requests that this

Court determine to whom said benefits should be paid.



                                                 4
             Case 2:20-cv-00993-MRH Document 1 Filed 07/02/20 Page 5 of 6




       23.      Accordingly, pursuant to 28 U.S.C. § 1335 and Fed. R. Civ. P. Rules 22 and 67,

AXA Equitable seeks to deposit the funds at issue with the Registry of the Court for subsequent

disbursement in accordance with the judgment of this Court and other relief in Interpleader.

       24.      AXA Equitable has not brought this Complaint for Relief in Interpleader at the

request of any of the Defendants. There is no fraud or collusion between AXA Equitable and any

of the other parties. AXA Equitable brings this Complaint of its own free will and to avoid being

vexed and harassed by conflicting and multiple claims.

       WHEREFORE, AXA Equitable prays that the Court enter judgment:

       (a)      requiring the Defendants to answer this Complaint for Relief in Interpleader and
                litigate their claims between themselves for the Death Benefit;

       (c)      requiring that the Defendants settle and adjust between themselves, or upon their
                failure to do so, this Court settle and adjust the claims and determine to whom the
                Death Benefit should be paid;

       (d)      permitting AXA Equitable to deposit the amount of the Death Benefit into the
                Registry of the Court or as this Court otherwise directs to be subject to the order of
                this Court and to be paid out as this Court shall direct;

       (e)      discharging AXA Equitable from any and all further liability to the Defendants
                relating in any way to the Annuity and/or the Death Benefit upon payment of the
                Death Benefit into the Registry of this Court or as otherwise directed by this Court;

       (f)      dismissing with prejudice AXA Equitable from this action following deposit of the
                Death Benefit with the Registry of the Court or as otherwise directed by this Court;

       (g)      enjoining the Defendants from instituting or prosecuting any proceeding in any
                state or United States court affecting the Annuity and/or the Death Benefit;

       (h)      awarding AXA Equitable its attorneys’ fees and costs in their entirety; and

       (i)      awarding AXA Equitable any other and further relief that this Court deems just and
                proper.

Dated: July 2, 2020                                    Respectfully Submitted,

                                                       /s/ Jaclyn D. Malyk
                                                       Jaclyn D. Malyk (Atty Id. 308589)
                                                       D’ARCAMBAL OUSLEY & CUYLER
                                                       BURK, LLP

                                                  5
Case 2:20-cv-00993-MRH Document 1 Filed 07/02/20 Page 6 of 6




                                 Four Century Drive, Suite 350
                                 Parsippany, NJ 07054
                                 Telephone: (973) 734-3200
                                 Facsimile: (973) 734-3201
                                 E-Mail: jmalyk@darcambal.com
                                 Attorneys for Plaintiff, AXA Equitable Life
                                 Insurance Company




                             6
